Citation Nr: 0508049	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disorder whose 
symptoms include memory loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to January 
1967.  

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDING OF FACT

A disorder whose symptoms include memory loss was first 
manifested many years after active military service.  


CONCLUSION OF LAW

A disorder whose symptoms include memory loss was not 
incurred in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

VCAA notice was provided to the veteran in September 2002: 
and in the February 2003 statement of the case; and the 
August 2003 and March 2004 supplemental statements of the 
case.  The RO obtained the veteran's service medical records 
and VA records of treatment.  The VA records included 
psychological evaluations noting impairment of memory.  The 
veteran has not identified any other pertinent evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background and Analysis.  No neurological abnormality 
was found at service entrance in April 1963 or separation in 
January 1967.  On her Report of Medical History in January 
1967 the veteran denied any history of loss of memory.  

The first notation of "loss of memory" appears in November 
2001 VA treatment records.  A December 2001 VA neurological 
evaluation noted the veteran was unable to recall three 
objects in three minutes, even with prompts and multiple 
choice.  During a clock drawing exercise she was unable to 
remember, which was the long and short hand, but eventually 
remembered after some time and asked to correct it.  The 
impression was major depressive disorder, with neither the 
history, examination or imagining indicating a 
cerebrovascular accident.  Incidental findings on computed 
tomography (CT) and magnetic resonance imaging were unclear.  

February 2002 VA records noted it was unclear whether the 
veteran's memory difficulties were related to organic 
difficulties or depression.  

A VA evaluation in July 2002 diagnosed probable bipolar 
disorder.  

A psychological evaluation performed at VA in October 2002 
revealed the veteran had cognitive deficits and moderate to 
severe memory impairment.  The diagnoses on Axis I included 
R/O Schizophrenia, Bipolar II Disorder and Major Depressive 
Disorder, NOS.  

January 2003 VA records included an assessment of status post 
cerebrovascular accident with no evidence of depression or 
bipolar affective disorder.  

There is no documentation of any symptoms of memory loss 
prior to 2001.  The only evidence which links the veteran's 
symptoms of memory loss to service are the statements of the 
veteran.  

She asserts that she was given medication in service which 
caused her symptoms of memory loss.  Although the veteran may 
be able to report having difficulties with memory, the Board 
is unaware of any special training that qualifies her to make 
a diagnosis or relate a symptom to a specific cause.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In this instance 
the evidence does not demonstrate either that the veteran had 
memory loss in service or that her current impaired memory is 
related to service.  

Service connection for a disorder whose symptoms include 
memory loss is not warranted.  



ORDER

Service connection for a disorder whose symptoms include 
memory loss is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


